Citation Nr: 1445533	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a left hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.L. 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of this hearing is associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for left knee disability and left hip disability.  

In April 2014, the Veteran testified at a Board hearing that he fell off the top of a helicopter in September 1968 and landed on the left side of his body, injuring his left knee and left hip.  He testified that he was held overnight at a naval hospital in Lakehurst, New Jersey and that x-rays were performed.  He also stated that he was provided crutches and assigned to light duty.  He further testified that he had left knee and left hip pain since this in-service accident.  Additionally, he stated that    he sought medical treatment for his knee and hip within 30 to 45 days after his separation from service.  Moreover, the Veteran stated that he receives his current treatment from VA and that he had recent x-rays of his knees and hips.  Significantly, he provided a copy of an April 2014 VA treatment record which stated that the Veteran had a left knee and left hip condition related to service.    
The Board notes that the Veteran's service treatment records reveal that he pulled a ligament in his left knee in April 1967 and that he fell from a helicopter in September 1968.  The service treatment records further reveal that he was held overnight and that x-rays were ordered.  However, no additional service records regarding the helicopter incident are of record, including the x-ray report.  Thus, upon remand, the AOJ should request any outstanding records of treatment at a Naval hospital in Lakehurst, New Jersey in September 1968.     

Moreover, during the April 2014 Board hearing, the Veteran identified pertinent private treatment records that should be requested upon remand, to specifically include a private doctor from New York who treated the Veteran within 30 to 45 days after separation from service.  

Also upon remand, the AOJ should request pertinent records of VA treatment dated since October 2010, to specifically include VA x-ray reports of the knee and hip.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was afforded a VA examination for his left knee in October 2010.   The examiner diagnosed the Veteran with osteoarthritis of the left knee and opined that the Veteran's left knee disability was less likely than not related to service.  In light of the April 2014 report, and the prospect of additional medical evidence being added to the record, the Board finds that a new VA examination is warranted.       

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources clinical and hospital records from the Naval hospital in Lakehurst, New Jersey for treatment rendered to the Veteran in September 1968.  If requested records cannot be obtained, the record should be annotated to reflect    such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a condition of the left knee and left hip, to specifically include information regarding the doctor who treated the Veteran within 30 to 45 days after separation from service, the doctors in New York that treated the Veteran for left knee and left hip conditions in the 1960s and 1970s, and the doctors in Texas that treated the Veteran in the 1980s as reported during the April 2014 Board hearing.  After securing the necessary release, the AOJ should request any relevant records identified by the Veteran.  If requested records cannot be obtained, the record should be annotated to reflect such and the Veteran notified of such.

3.  Additionally, pertinent records of VA treatment from the Orlando VA medical facility dated since October 2010 should be associated with the file, to specifically include any x-ray reports of the left hip and left knee.  If requested records cannot be obtained, the record should be annotated to reflect such and the Veteran notified of such. 

4.  After associating any pertinent records requested above with the claims file, schedule the Veteran for a VA orthopedic examination to determine the nature of any left knee and left hip condition found to be present and to obtain an opinion as to whether such left knee disability and left hip disability are related to service.  The claims file should be made available to and reviewed by the examiner.  All appropriate testing should be undertaken in connection with the examination.   

Based on examination of the Veteran and review of the claims file, the examiner should provide the diagnosis of any left knee and left hip condition found to be present.  The examiner should then opine as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that any identified left knee disability and left hip disability arose in service or is etiologically related to the Veteran's active service, to include a pulled ligament in the left knee in April 1967 and a fall from a helicopter wherein he landed on the left side of his body.  
b. Whether it is at least as likely as not that any identified left hip disability arose in service or is etiologically related to the Veteran's active service, to include a fall from a helicopter wherein he landed on the left side of his body.  

A rationale for all opinions expressed should be set forth in the examination report.  

5.  After the above has been completed to the extent possible, the claims should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



